Appeal by the defendant from a judgment of the Supreme Court, Westchester County (DiFiore, J.), rendered March 31, 2005, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged in one indictment with various offenses stemming from three incidents. By pleading guilty, the defendant forfeited his right to appellate review of the denial of his motion for a severance of the indictment (see People v Di Donato, 87 NY2d 992, 993 [1996]; People v Gibbons, 27 AD3d 483 [2006], lv denied 6 NY3d 894 [2006]; People v Smith, 290 AD2d 464 [2002]; People v Baez, 205 AD2d 695 [1994]). In addition, he waived his right to appeal (People v Seaberg, 74 NY2d 1 [1989]).
The defendant’s contention that his plea was involuntary is unpreserved for appellate review since the defendant failed to move to withdraw his plea on this ground (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Nicholas, 8 AD3d 300 [2004]; People v Alexis, 295 AD2d 529 [2002]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.